Title: To Thomas Jefferson from John Shee, 16 December 1806
From: Shee, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia 16th. December 1806
                        
                        The Philadelphia republican militia Legion, have by aproceeding as honorable to their principles, and their public Spirit; as it is grateful to me, and auspicious
                            to the American Nation; requested of me, as their commandant; to tender to the President of the United States; the proffer
                            of their public and effective services on any duty, which the public interests and safety may require. With sentements of
                            the utmost, respect 
                  I am Sir Your obedient humble Servant
                        
                            John Shee Major General, 1st. division
                            of Pennsylvania Militia.
                            Commandant of the PM. Legion
                        
                    